OFFICI&^5ff£i-Fi^t?<5dtJR,r OF\?RiMiNAl!^E/Ct$ OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                ..eSeSPOSfc,
                OFFICIAL BUSIff"~~~
                STATE ©F TEXAS'
                PENALTY FQR*
9/10/2014       PRIVATE USE.                 ^^M^^ 6006557458                  sepTi"1oi4
WILLIAMS, CARLOS SUBADA Tr. Ct. fflmSmMRIffl" ^WR^i&OS
This is to advise that the Court'has denied without written order on the findings of
the trial court after hearing the application for writ of habeas corpus.
                                                                           Abel Acosta, Clerk

                              CARLOS SUBADA WILLIAMS




                               RETURN TO SENDER ^
                      NOT IN DALLAS COUNTY JAIL
                                                                                            \\